

116 HR 922 IH: Virtual Currency Consumer Protection Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 922IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Soto (for himself, Mr. Budd, Mr. Davidson of Ohio, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote fair and transparent virtual currency markets by examining the potential for price
			 manipulation.
	
 1.Short titleThis Act may be cited as the Virtual Currency Consumer Protection Act of 2019. 2.Sense of the CongressIt is the sense of Congress that virtual currency could have a significant effect on the economy, and regulation of them may be important to protect investors, deter bad actors, create market certainty, and ensure American competitiveness in an evolving global marketplace.
		3.Study and report on the prevention of virtual currency price manipulation
 (a)In generalNot later than one year after the date of the enactment of this Act, the Chairman of the Commodity Futures Trading Commission, in consultation with the heads of the Securities and Exchange Commission and other relevant Federal agencies (as determined by the Chairman of the Commodity Futures Trading Commission), shall submit to the Committees on Agriculture and on Financial Services of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry and on Banking, Housing, and Urban Affairs of the Senate a report to promote fair and transparent virtual currency markets by examining the potential for price manipulation. The report shall include the following:
 (1)A brief description of— (A)methods by which persons could manipulate the price of virtual currencies;
 (B)which types of virtual currency, if any, are more susceptible to being manipulated; and (C)the effects on, and particular harm to, investors if price manipulation of virtual currencies occurs.
 (2)An analysis of the extent to which the regulatory authority of the Commodity Futures Trading Commission and other relevant Federal agencies allows for—
 (A)market surveillance of virtual currencies for signs of manipulation; and (B)enforcement of Federal regulations against persons involved in any such manipulation.
 (3)Recommendations for any legislative changes needed to improve the ability of the Commodity Futures Trading Commission and other relevant Federal agencies—
 (A)to carry out the monitoring and enforcement activities described in paragraph (2); (B)to prevent price manipulations of virtual currencies; and
 (C)to protect virtual currency investors from price manipulation. (b)Virtual currency definedIn this Act, the term virtual currency means a digital representation of value that does not have legal tender status and that functions as a medium of exchange, a unit of account, or a store of value.
			